Morton, J.
The judge ruled that the contract was not ambiguous and that there was nothing for the jury, and directed a verdict for the plaintiff. The amount of the verdict was agreed to by the parties and there is no question as to the correctness of the verdict in that respect. The defendant excepted to the ruling and direction and the exception thus taken presents the only question before us. We think that the ruling and direction were right.
The only particular in respect to which the defendant contends that there is an ambiguity is in regard to the number of designs. It contends that there were to be seventy-two instead of thirty-six, the number that was shipped to them. But it is entirely plain, it seems to us, that the contract is for thirty-six designs and not seventy-two. The words and figures are “ 36 designs silver and gold. Xmas and New Year Cards,” and in the margin, under the head of “ Remarks,” are the words and figures “ J silver § gold.” We do not see how it is possible to *214construe this as meaning anything except that there were to be thirty-six designs and one third of them were to be in silver and the other two thirds in gold. If there was no ambiguity, then the question of the construction of the contract was plainly for the court. See Strong v. Carver Cotton Grin Co. 197 Mass. 53,59.
The defendant further contends that the alleged contract is only a bill of parcels, and that therefore the evidence of previous negotiations was competent. In addition to what we have quoted, the writing contains the total number of cards to be shipped, with the descriptive number by which they were known, the price per thousand, and the total amount to be paid, the terms of payment, when and by what line the cards are to be shipped, and the names of the sellers, and is signed by the defendant •and dated. We cannot conceive of anything more that would be necessary to constitute a written contract for the purchase and sale of goods. Exceptions overruled.